IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.G.,                                      : No. 478 WAL 2016
                                           :
                    Respondent             :
              v.                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
S.J.,                                      :
                    Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 4th day of January, 2017, the Petition for Allowance of Appeal

and the Application for Consolidation are DENIED.